Exhibit 10.7C

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”) is entered into as of
February 18, 2015 (“Reference Date”), by and between Deerfield Campbell LLC, a
California limited liability company (hereinafter called “Landlord”), and Nevro
Corp., a Delaware corporation (hereinafter called “Tenant”), with reference to
the following facts:

RECITALS

 

  A.

Whereas, Landlord and Tenant entered into a written lease dated March 15, 2010
(the “Original Lease”), pursuant to which Landlord leased to Tenant premises
consisting of approximately 10,089 square feet of gross leasable area (the
“Original Premises”), and more particularly described in the Original Lease,
consisting of Suite 210 on the second floor of that two-story building
containing approximately 41,482 square feet of gross leasable area and having a
common address of 4040 Campbell Avenue, Menlo Park, California (the “Building”).

 

  B.

Whereas, on or about October 18, 2012, Landlord and Tenant entered into that
certain First Amendment to Lease (“First Amendment”) on terms and conditions
contained therein in which the Original Premises was expanded by approximately
6,697 gross leasable square feet (“Expansion Premises”) to a Leased Premises
consisting of approximately 16,786 gross leasable square feet. The Expansion
Premises is commonly known as Suite 100.

 

  C.

Whereas, on or about August 20, 2014 in a document entitled Assignment,
Assumption, and Consent to Assignment Amendment, dated August 20, 2014
(“Assignment”), former tenant Splice Communications, Inc. assigned its interest
in its lease agreement dated January 5, 2011, to Tenant whereby Tenant leased an
additional approximately 4,126 square feet of space under the terms and
conditions of such lease and the Assignment. Such additional space is commonly
known as Suite 120.

 

  D.

Whereas, the Original Lease as amended by the First Amendment and the
Assignment, constitute the “Existing Lease.”

 

  E.

Whereas, the Existing Lease as amended by this Second Amendment, is hereinafter
referred to as the “Lease.”

 

  F.

Whereas, the Existing Lease Term is scheduled to expire on May 31, 2015.

 

  G.

Whereas, Landlord and Tenant mutually desire to modify and amend the Existing
Lease as set forth hereinafter.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree, as follows:

1. Recitals. The Recitals set forth above are incorporated herein by reference
into this Second Amendment as though set forth at length.

2. Premises. The Original Premises, as amended by the First Amendment and the
Assignment constitute the Leased Premises also known as Suites 100, 120 and 210,
consisting of approximately 20, 912 square feet of gross leasable area.

3. Extended Term. The Lease Term is hereby extended for a period of four
(4) months (“Extended Term”) commencing on June 1, 2015 and ending at midnight
on September 30, 2015 (“Lease Expiration Date”).

4. Base Monthly Rent. The Base Monthly Rent due Landlord during the four
(4) month Extended Term shall be as follows:

4.1 Base Monthly Rent for the months of June 1, 2015 through September 30, 2015
shall be the sum of Seventy-Three Thousand One Hundred Ninety-Two Dollars
($73,192.00) per month.

5. Security Deposit. The Security Deposit of $81,912.20 being held by Landlord
as to Suite 210 and Suite 100, and the Security Deposit held by Landlord as to
Suite 120 in the amount of Twenty-Seven Thousand Six Hundred Forty-Four Dollars
and Twenty Cents ($27,644.20) shall remain the same during the Extended Term.

6. Landlord’s Work. None.

7. AS-IS. Tenant is currently occupying the Leased Premises and shall continue
to do so during the Extended Term in its existing “AS-IS” condition.

8. Advice of Counsel. Landlord and Tenant each warrants and represents that it
has had ample opportunity to perform independent investigation and to seek and
obtain legal representation, including, but not limited to, express legal advice
with regard to the negotiations which have led to the preparation and signing
this Second Amendment. Each party further warrants and represents that it has
completed as much -independent investigation and obtained as much legal counsel
as it determines, in its sole discretion, to be sufficient under the particular
circumstances of this Second Amendment or, in the alternative, that it has
elected not to do so, notwithstanding the fact that it could have done so.
Further, each party warrants and represents that its execution of this Second
Amendment is done knowingly and willfully, and without any mistake, fraud,
duress or undue influence.

9. Authority of Parties. Each party warrants and represents that in executing
this Second Amendment, it (1) has the full and unrestricted right, power,
capacity and authority to enter into, deliver, execute and perform its
obligations under this Second Amendment; and (ii) no further consent or approval
is required to permit such party to enter into, execute, deliver and perform in
its obligations hereunder; and (iii) that this Second Amendment is a valid and
binding obligation upon each party, and is enforceable against each party in
accordance with the terms hereof; and (iv) the execution, delivery

 

2



--------------------------------------------------------------------------------

and/or performance of the terms of this Second Amendment will not result in any
violation of, be in conflict with, nor constitute a default under any provision
of any judgment, decree, order, law or contract to which either party is bound
or otherwise accountable.

10. Further Acts/Cooperation of Parties. Without further consideration, each
party shall execute and deliver such other documents, and perform such further
acts, as are reasonably requested by any other party or which may be necessary
or convenient to effect the terms/purposes of this Second Amendment.

11. Binding Upon Successors and Assigns. This Second Amendment and each
provision hereof, shall be binding upon and inure to the benefit of each party
and each party’s respective successors, heirs, executors, representatives,
beneficiaries and permitted assigns.

12. Litigation and Attorney’s Fees. Cumulative and in addition to any other
relief sought and/or obtained, the prevailing party (or its authorized
successors or assigns) in any litigation arising out of, or in relation to, the
formation, enforcement or interpretation of this Second Amendment shall be
entitled to recover from and against the non-prevailing party, all of the
prevailing party’s reasonably incurred costs and attorney’s fees.

13. Full Force and Effect. Except as supplemented and/or modified by this Second
Amendment, to the best of Landlord’s and Tenant’s knowledge, the Existing Lease
is in full force and effect and neither party is in default of its obligations
under the Existing Lease and neither party has claims, offsets, or defenses to
the enforcement of the Existing Lease. All other terms and conditions of the
Lease, as amended hereby, shall remain in full force and effect, as so amended.

14. Entirety. Except as provided in this Second Amendment, the Existing Lease is
the entire agreement between the parties and there are no agreements or
representations between the parties except as expressed herein. Moreover, no
subsequent change or modification of the Lease, as amended, shall be binding
unless in writing and fully executed by Landlord and Tenant. In the event of a
conflict between the terms, conditions, and provisions of the Existing Lease and
this Second Amendment the terms, conditions, and provisions of this Second
Amendment shall control.

15. Miscellaneous. Any breach of default under any provision of this Second
Amendment shall be a breach of default under the Lease and any breach or default
under the Lease shall be a breach of default under this Second Amendment. All
capitalized terms not defined herein shall have the meaning set forth in the
Original Lease.

16. Counterparts. This Second Amendment maybe executed in one or more
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument. Furthermore, this Second
Amendment may be executed and delivered by the exchange of electronic facsimile
copies of counterparts of the signed documents, which facsimile copies or
counterparts shall be binding on the parties and such execution and delivery
shall have the same force and effect as any other delivery of a manually signed
original of this Second Amendment.

17. Effective Date. This Second Amendment shall be effective only when it has
been executed in writing by all of the parties hereto, when such Second
Amendment has been delivered by Landlord and Tenant to each other and on such
date when the last signatory necessary to execute this Second Amendment shall
have executed it.

 

3



--------------------------------------------------------------------------------

18. Waiver. No delay or omission by either party in exercising any right or
power under the Lease or this Second Amendment shall impair any such right or
constitute a waiver thereof, unless such waiver is set forth in a written
instrument duly executed by that party. A waiver of any covenant, condition or
term set forth in the Lease or this Second Amendment shall not be construed as a
waiver of any succeeding breach of the same or other covenant, condition or
term.

19. Time of Essence. Time is of the essence with regard to the time periods set
forth in this Second Amendment.

20. Broker Commissions. No commission shall be earned or paid by to Brokers in
connection with the execution of this Second Amendment.

Signatures on Next Page

 

4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Landlord and Tenant have executed this Second Amendment to
Lease as of the Effective Date.

 

LANDLORD

TENANT

Deerfield Campbell LLC, a limited liability

Nevro Corp.,

company

a Delaware corporation

By:

/s/ Tito J. Bianchi

By:

/s/ Andrew Galligan

Name:

Tito J. Bianchi, President of

Name:

Andrew Galligan

Deerfield Realty Corporation

Its:

CFO

Its:

Manager

Address:

3715 Haven Ave. #210

Address:

Menlo Park, CA 94025

Dated:

March 2, 2015

Dated:

March 2, 2015

 

5